 



Exhibit 10.1
FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (herein
called this “Amendment”) dated as of April 7, 2008, by and among Devon Energy
Corporation, a Delaware corporation (the “US Borrower”), Northstar Energy
Corporation, a Nova Scotia unlimited company, and Devon Canada Corporation, a
Nova Scotia unlimited company (the “Canadian Borrowers” and, together with the
US Borrower, the “Borrowers”), Bank of America, N.A., individually and as
administrative agent (the “Administrative Agent”), and the Lenders party to this
Amendment.
WITNESSETH:
     WHEREAS, the Borrowers, the Administrative Agent and the Lenders entered
into that certain Amended and Restated Credit Agreement effective as of April 7,
2006 (as amended or supplemented to the date hereof, the “Original Agreement”),
for the purpose and consideration therein expressed, whereby the Lenders became
obligated to make loans to the Borrowers as therein provided; and
     WHEREAS, the Borrowers, the Administrative Agent and the Lenders party to
this Amendment desire to amend the Original Agreement as set forth herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and in the Original Agreement, in consideration
of the Loans which may hereafter be made by the Lenders to the Borrowers, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I.
DEFINITIONS AND REFERENCES
     § 1.1. Terms Defined in the Original Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this Amendment.
     § 1.2. Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this section.
     “Amendment” means this Fourth Amendment to the Original Agreement.
     “Credit Agreement” means the Original Agreement as amended hereby.
Fourth Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



ARTICLE II.
     § 2.1 Defined Terms. The following definition in Section 1.1 of the
Original Agreement is hereby amended in its entirety to read as follows:
     “Canadian L/C Issuer” means (i) Bank of America, (ii) The Bank of Nova
Scotia, (iii) Royal Bank of Canada, but Royal Bank of Canada shall be a Canadian
L/C Issuer only until all Canadian Letters of Credit issued by Royal Bank of
Canada as of April 7, 2008 have expired or otherwise been terminated; or
(iv) any other Canadian Lender that may issue Canadian Letters of Credit
hereunder, as mutually agreed to by Administrative Agent and Canadian Borrowers
and such Lender, in such Person’s capacity as issuer of Canadian Letters of
Credit hereunder, or any successor issuer of Canadian Letters of Credit
hereunder; provided that after April 7, 2008, Royal Bank of Canada shall have no
obligation to issue any new Canadian Letter of Credit or to amend or extend any
existing Canadian Letter of Credit.
ARTICLE III.
CONDITIONS OF EFFECTIVENESS
     §3.1. Documents to be Delivered.
     (a) This Amendment shall become effective as of the date set forth in the
introductory paragraph of this Amendment (the “Effective Date”) when the
Administrative Agent shall have received all of the following, at the
Administrative Agent’s office:
     (i) This Amendment duly executed and delivered by the Borrowers, the
Administrative Agent and the Required Canadian Lenders.
     (ii) The Consent and Agreement attached hereto duly executed and delivered
by Devon Financing, U.L.C.
     (iii) A Certificate of the US Borrower of even date herewith signed by a
Responsible Officer of the US Borrower (i) certifying that Borrowers have taken
all action necessary to authorize the execution and delivery of this Amendment
and (ii) certifying that before and after giving effect to this Amendment,
(A) the representations and warranties contained in Article IV of this
Amendment, in Article VII of the Original Agreement and in the other Loan
Documents made by it are true and correct in all material respects on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, and (B) no Default exists.
     (b) All commitment, facility, agency, and to the extent invoiced prior to
the Effective Date, legal and other fees that are due on or before the date
hereof and are required to be paid or reimbursed to any Lender pursuant to any
Loan Documents or any commitment agreement heretofore entered into shall have
been paid.
     (c) The Bank of Nova Scotia Bank shall have become a Canadian Lender.
Fourth Amendment to Credit Agreement

2



--------------------------------------------------------------------------------



 



ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
     § 4.1. Representations and Warranties of the Borrowers. In order to induce
each Lender to enter into this Amendment, each Canadian Borrower represents and
warrants to each Lender with respect to the following matters applicable to it
and its Subsidiaries that, and the US Borrower represents and warrants to each
Lender with respect to all of the following matters that:
     (a) The representations and warranties contained in Article VII of the
Original Agreement and the other Loan Documents made by it are true and correct
in all material respects on and as of the Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they were true and correct in all material respects as of such
earlier date.
     (b) Each Borrower is duly authorized to execute and deliver this Amendment
and is duly authorized to borrow monies and to perform its obligations under the
Original Agreement. Each Borrower has duly taken all corporate action necessary
to authorize the execution and delivery of this Amendment and to authorize the
performance of the obligations of such Borrower hereunder.
     (c) The execution and delivery by each Borrower of this Amendment, the
performance by such Borrower of its obligations hereunder and the consummation
of the transactions contemplated hereby do not and will not (i) conflict with
any provision of (A) any Law, (B) the Organization Documents of such Borrower,
or (C) any agreement, judgment, license, order or permit applicable to or
binding upon such Borrower unless such conflict would not reasonably be expected
to have a Material Adverse Effect, or (ii) result in the acceleration of any
Indebtedness of such Borrower which would reasonably be expected to have a
Material Adverse Effect, or (iii) result in or require the creation of any Lien
upon any assets or properties of such Borrower which would reasonably be
expected to have a Material Adverse Effect, except as expressly contemplated or
permitted in the Loan Documents. Except as expressly contemplated in the Loan
Documents, no consent, approval, authorization or order of, and no notice to or
filing with, any Governmental Authority or third party is required in connection
with the execution, delivery or performance by such Borrower of this Amendment
or to consummate any transactions contemplated by this Amendment, unless failure
to obtain such consent would not reasonably be expected to have a Material
Adverse Effect.
     (d) When duly executed and delivered, each of this Amendment and the
Original Agreement (as amended by this Amendment) will be a legal and binding
obligation of each Borrower, enforceable in accordance with its terms, except as
limited by Debtor Relief Laws.
     (e) No Default exists on the Effective Date.
Fourth Amendment to Credit Agreement

3



--------------------------------------------------------------------------------



 



ARTICLE V.
MISCELLANEOUS
     § 5.1. Ratification of Agreements. The Original Agreement, as hereby
amended, is hereby ratified and confirmed in all respects. The Loan Documents,
as they may be amended or affected by this Amendment, are hereby ratified and
confirmed in all respects. Any reference to the Credit Agreement in any Loan
Document shall be deemed to be a reference to the Original Agreement, as hereby
amended. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders under the Original Agreement or any other Loan Document
nor constitute a waiver of any provision of the Original Agreement or any other
Loan Document.
     § 5.2. Survival of Agreements. All representations, warranties, covenants
and agreements of the Borrowers herein shall survive the execution and delivery
of this Amendment and the performance hereof, including without limitation the
making or granting of the Loans, and shall further survive until all of the
Obligations are paid in full. All statements and agreements contained in any
certificate or instrument delivered by any Loan Party hereunder or under the
Original Agreement to any Lender shall be deemed to constitute representations
and warranties by, and/or agreements and covenants of, such Loan Party under
this Amendment and under the Original Agreement.
     § 5.3. Loan Documents. This Amendment is a Loan Document, and all
provisions in the Original Agreement pertaining to Loan Documents apply hereto.
     § 5.4. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the state of New York; provided that the
Administrative Agent and each Lender shall retain all rights arising under
federal law.
     § 5.5. Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment may be validly executed by facsimile or other
electronic transmission.
     § 5.5. Ratification of Canadian Guaranty of Devon Energy Corporation. Devon
Energy Corporation, a Delaware corporation, hereby (i) ratifies and confirms the
Canadian Guaranty effective as of April 7, 2006 made by it for the benefit of
the Administrative Agent and the Canadian Lenders, (ii) agrees that all of its
respective obligations and covenants thereunder shall remain unimpaired by the
execution and delivery of this Amendment and the other documents and instruments
executed in connection herewith, and (iii) agrees that such Canadian Guaranty
shall remain in full force and effect.
     THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
Fourth Amendment to Credit Agreement

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

            DEVON ENERGY CORPORATION,
as the US Borrower
      By:   /s/ Jeffrey A. Agosta         Name:   Jeffrey A. Agosta       
Title:   Vice President—Corporate Finance, Treasurer        NORTHSTAR ENERGY
CORPORATION,
as a Canadian Borrower
      By:   /s/ Murray Brown         Name:   Murray Brown        Title:   Vice
President, Land and General Counsel        DEVON CANADA CORPORATION,
as a Canadian Borrower
      By:   /s/ Paul F. Brereton         Name:   Paul F. Brereton       
Title:   Vice President, Finance   

Fourth Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



         

CONSENT AND AGREEMENT
     Devon Financing Corporation, U.L.C., a Nova Scotia unlimited company,
hereby (i) consents to the provisions of this Amendment and the transactions
contemplated herein, (ii) ratifies and confirms the Guaranty effective as of
April 7, 2006 (the “Guaranty”) made by it for the benefit of the Administrative
Agent and the Lenders, (iii) agrees that all of its respective obligations and
covenants thereunder shall remain unimpaired by the execution and delivery of
this Amendment and the other documents and instruments executed in connection
herewith, and (iv) agrees that the Guaranty shall remain in full force and
effect.

            DEVON FINANCING CORPORATION, U.L.C.
      By:   /s/ Jeffrey A. Agosta         Name:   Jeffrey A. Agosta       
Title:   Vice President   

Fourth Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ Renita Cummings         Name:   Renita Cummings        Title:  
Assistant Vice President        BANK OF AMERICA, N.A., by its Canada
branch, as Administrative Agent
      By:   /s/ Medina Sales de Andrade         Name:   Medina Sales de Andrade 
      Title:   Vice President        BANK OF AMERICA, N.A., by its Canada
branch, as a Canadian Lender, a Canadian L/C Issuer, and a Canadian Swing Line
Lender
      By:   /s/ Media Sales de Andrade         Name:   Media Sales de Andrade   
    Title:   Vice President        THE BANK OF NOVA SCOTIA, as a Canadian
L/C Issuer and a Canadian Lender
      By:   /s/ Andrew Kellock         Name:   Andrew Kellock        Title:  
Director              By:   /s/ Todd Kennedy         Name:   Todd Kennedy       
Title:   Associate   

Fourth Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., Toronto Branch,
as a Canadian Lender
      By:           Name:           Title:           ABN AMRO BANK N.V., as a
Canadian Lender
      By:           Name:           Title:                 By:           Name:  
        Title:           BANK OF MONTREAL, as a Canadian Lender
      By:           Name:           Title:      

Fourth Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            BNP PARIBAS (CANADA), as a Canadian Lender
      By:           Name:           Title:                 By:           Name:  
        Title:           CITIBANK N.A., CANADIAN BRANCH, as a Canadian Lender
      By:   /s/ Niyousha Zarinpour         Name:   Niyousha Zarinpour       
Title:   Authorized Signer        CREDIT SUISSE TORONTO BRANCH, as a Canadian
Lender
      By:   /s/ Alain Daoust         Name:   Alain Daoust        Title:  
Director              By:   /s/ Steve W. Fuh         Name:   Steve W. Fuh       
Title:   Vice President   

Fourth Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK AG CANADA BRANCH, as a Canadian Lender
      By:   /s/ Robert A. Johnston         Name:   Robert A. Johnston       
Title:   Director              By:   /s/ Marcellus Leung         Name:  
Marcellus Leung        Title:   Assistant Vice President        ROYAL BANK OF
CANADA, as a Canadian Lender
      By:   /s/ Debra A. Giles         Name:   Debra A. Giles        Title:  
Authorized Signatory        SOCIETE GENERALE (CANADA BRANCH), as a Canadian
Lender
      By:   /s/ Benoit Desmarais         Name:   Benoit Desmarais       
Title:   Managing Director              By:   /s/ Paul Primavesi         Name:  
Paul Primavesi        Title:   Vice President   

Fourth Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            UBS AG CANADA BRANCH, as a Canadian Lender
      By:   /s/ Amy Fung         Name:   Amy Fung        Title:   Director     
        By:   /s/ Stephen Gerry         Name:   Stephen Gerry        Title:  
Director     

Fourth Amendment to Credit Agreement

 